Case 2:20-cv-00665-JPH-DLP Document 21 Filed 01/12/21 Page 1 of 12 PageID #: 512




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

 DUSTIN J. HIGGS,                                  )
                                                   )
                             Petitioner,           )
                                                   )
                        v.                         )     No. 2:20-cv-00665-JPH-DLP
                                                   )
 T. J. WATSON,                                     )
                                                   )
                             Respondent.           )

               ORDER DENYING MOTION FOR STAY OF EXECUTION

        Dustin John Higgs is a federal prisoner who is scheduled to be executed

 on January 15, 2021. He has filed a petition for a writ of habeas corpus pursuant

 to 28 U.S.C. § 2241 and a motion to stay execution. In his petition, Mr. Higgs

 argues that the government suppressed evidence before trial and that the trial

 court lacked jurisdiction to sentence him to death because his indictment was

 deficient. Mr. Higgs previously raised these arguments in other cases and after

 being reviewed, those claims were rejected. The applicable law, specifically the

 savings clause, 18 U.S.C. § 2255(e), does not permit Mr. Higgs to raise those

 arguments again in this case. And even if he could, Mr. Higgs has not shown a

 strong likelihood that he can bring his claims in a 28 U.S.C. § 2241 petition.

 Mr. Higgs has not shown a strong likelihood of success and the other factors that

 the Court must consider do not weigh in his favor. The motion to stay execution

 is denied.1


 1The District of Maryland, where Mr. Higgs was convicted and sentenced, has held that it cannot
 amend Mr. Higgs's judgment of conviction to specify that Mr. Higgs should be executed in
 accordance with Indiana law. United States v. Higgs, No. 8:98-cr-520, dkt. 657 (D. Md.

                                               1
Case 2:20-cv-00665-JPH-DLP Document 21 Filed 01/12/21 Page 2 of 12 PageID #: 513




                                               I.

                   FACTUAL AND PROCEDURAL BACKGROUND2

        The United States Court of Appeals for the Fourth Circuit discussed the

 details of Mr. Higgs's crimes, trial, and sentencing on direct appeal. United States

 v. Higgs, 353 F.3d 281, 289−95 (4th Cir. 2003 ("Higgs I"). Most relevant to this

 petition is the summary of Mr. Higgs's convictions and sentences:

        [Mr. Higgs] was . . . convicted by a federal jury of three counts of first-
        degree premeditated murder, see 18 U.S.C.A. § 1111(a) (West 2000),
        three counts of first degree murder committed in the perpetration or
        attempted perpetration of a kidnapping, see id., and three counts of
        kidnapping resulting in death, see 18 U.S.C.A. § 1201(a)(2) (West
        2000), all of which are punishable by life imprisonment or death. [He]
        was also convicted of three counts of using a firearm "during and in
        relation to [a] crime of violence." 18 U.S.C.A. § 924(c) (West 2000).
        Ultimately, [Mr.] Higgs received nine death sentences under the
        Federal Death Penalty Act of 1994, one for each murder and
        kidnapping count, and a consecutive 45-year sentence for the
        firearm convictions. See 18 U.S.C.A. § 924(c)(1).

 Id. at 289 (some citations omitted).

        On appeal, Mr. Higgs argued, among other things, that "his capital

 convictions and death sentences must be vacated because the indictment failed

 to charge [him] specifically with . . . the aggravating factors required under

 18 U.S.C.A. § 3592(c)." Higgs I, 353 F.3d at 295. While his direct appeal was

 pending, Mr. Higgs filed a motion for new trial based on alleged Brady violations




 Dec. 29, 2020). That issue is not before the Court. Id. at 13. The government's appeal of that
 order is pending in the Fourth Circuit Court of Appeals, and Mr. Higgs has not withdrawn his
 motion to stay execution here.
 2 The district court aptly summarized relevant background information in Higgs v. Daniels,

 No. 2:16-cv-321-JMS-MJD, dkt. 42 (S.D. Ind. Apr. 30, 2020). Significant portions of the
 background section below are drawn directly from that order.

                                               2
Case 2:20-cv-00665-JPH-DLP Document 21 Filed 01/12/21 Page 3 of 12 PageID #: 514




 different from those at issue here. The Fourth Circuit affirmed the convictions

 and sentences imposed, and the district court denied the motion for new trial.

       Mr. Higgs next filed a motion pursuant to 28 U.S.C. § 2255 in the United

 States District Court for the District of Maryland, raising the same arguments

 that he presents in this case. Specifically, Mr. Higgs argued that the government

 failed to disclose evidence of benefits purportedly offered in exchange for Victor

 Gloria's testimony. United States v. Higgs, 711 F. Supp. 2d 479, 507 (D. Md.

 2010) ("Higgs II"). He also raised the same insufficiency of the indictment

 argument that he made on direct appeal. Id. at 537. The district court denied the

 motion, and the Fourth Circuit affirmed. United States v. Higgs, 663 F.3d 726

 (4th Cir. 2011).

       Mr. Higgs later filed an application in the Fourth Circuit to file a second or

 successive § 2255 motion raising claims unrelated to those presented here. The

 Fourth Circuit denied leave to file.

       In August 2016, Mr. Higgs filed a § 2241 petition for a writ of habeas

 corpus in this Court alleging that his § 924(c) convictions violate due process.

 This Court denied habeas relief. On January 11, 2021, the Seventh Circuit Court

 of Appeals affirmed.

       On December 14, Mr. Higgs filed a pro se petition for writ of habeas corpus.

 He has since filed two amended petitions—the latest one filed by counsel. The

 second amended petition raises two claims: (1) that the government suppressed

 evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963); and (2) that the

 trial court lacked jurisdiction to impose a sentence of death.


                                          3
Case 2:20-cv-00665-JPH-DLP Document 21 Filed 01/12/21 Page 4 of 12 PageID #: 515




                                         II.

                                   DISCUSSION

       A motion for stay of execution requires the Court to consider four factors:

 "(1) whether the stay applicant has made a strong showing that he is likely to

 succeed on the merits; (2) whether the applicant will be irreparably injured

 absent a stay; (3) whether issuance of the stay will substantially injure the other

 parties interested in the proceeding; and (4) where the public interest lies." Nken

 v. Holder, 556 U.S. 418, 434 (2009).

       A.    Likelihood of Success

       Both the Seventh Circuit and Supreme Court have rejected the "better

 than negligible" standard for a showing of likely success on the merits.

 See Purkey v. United States, 964 F.3d 603, 618 (7th Cir. 2020). Instead,

 Mr. Higgs must make a strong showing that he is likely to obtain relief. Because

 this is a § 2241 petition, he must make a strong showing (1) that there is a

 "structural problem" with § 2255 that prevented him from raising the issues that

 he presents in this case and (2) that he would be entitled to relief on the merits

 if the issues he raises were relitigated. Lee v. Watson, 2019 WL 6718924, at *1

 (7th Cir. Dec. 6, 2019).

             1.     § 2255 and the Savings Clause

       "As a general rule, a federal prisoner wishing to collaterally attack his

 conviction or sentence must do so under § 2255." Chazen v. Marske, 938 F.3d

 851, 856 (7th Cir. 2019). Congress created within § 2255 a narrow exception to

 the "general rule" that requires a federal prisoner to bring a collateral attack


                                         4
Case 2:20-cv-00665-JPH-DLP Document 21 Filed 01/12/21 Page 5 of 12 PageID #: 516




 under § 2255. Section 2255(e), aptly described by the Seventh Circuit as the

 "savings clause" and the "safety valve," "recognizes a narrow pathway to the

 general habeas corpus statute, section 2241." Purkey, 964 F.3d at 611; see

 Webster v. Daniels, 784 F.3d 1123, 1135 (7th Cir. 2015) (en banc).

       Under the savings clause, a prisoner can seek a writ of habeas corpus

 under § 2241 only if the prisoner can show "that the remedy by [§ 2255] motion

 is inadequate or ineffective to test the legality of his detention." 28 U.S.C.

 § 2255(e). Without that showing, a district court cannot reach the merits of the

 arguments raised in the petition. Id. (petition otherwise "shall not be

 entertained"); Webster, 784 F.3d at 1124 (petition "must be dismissed at the

 threshold" if § 2255(e) is not satisfied).

       The Seventh Circuit has identified three specific paths by which a claim

 may satisfy the savings clause—although these are not the only paths that may

 satisfy the savings clause. See In re Davenport, 147 F.3d 605, 611−12

 (7th Cir. 1998) (claim relying on Supreme Court decision of statutory

 interpretation made retroactive to cases on collateral review); Garza v. Lappin,

 253 F.3d 918, 921−23 (7th Cir. 2001) (claim relying on decision issued by

 international tribunal after § 2255 proceedings were completed); Webster,

 784 F.3d at 1135−44 (claim relying on evidence that existed but was unavailable

 at the time of trial and showed that defendant was categorically ineligible for the

 death penalty). While the fact patterns of Davenport, Webster and Garza are not

 the only paths that may bring a claim within the scope of the savings clause,

 under any circumstance a petitioner must (at least) make "a compelling showing


                                              5
Case 2:20-cv-00665-JPH-DLP Document 21 Filed 01/12/21 Page 6 of 12 PageID #: 517




 that, as a practical matter, it would be impossible to use section 2255 to cure a

 fundamental problem" with the challenged conviction or sentence. Purkey, 964

 F.3d at 615; see Webster, 784 F.3d at 1136 ("[T]here must be some kind of

 structural problem with section 2255 before section 2241 becomes available.").

              2.    Likelihood of Satisfying the Savings Clause

                    a.     Brady Claim

       Mr. Higgs alleges that the government violated due process by withholding

 evidence about (1) Mr. Gloria's status as a suspect in the Baltimore murder and

 (2) the government's intervention in the Baltimore Police Department's

 investigation of that crime. While Mr. Higgs previously raised this claim in his

 initial § 2255 motion, here he presents additional evidence that he has obtained

 since his initial § 2255 proceedings concluded. Mr. Higgs argues that § 2255 is

 inadequate or ineffective because it bars him from renewing his previously raised

 Brady claim after obtaining newly discovered evidence, which he alleges was

 suppressed by the government.

       There is an established avenue under the savings clause to bring a claim

 based on newly discovered evidence. The newly discovered evidence must have

 (1) existed at the time of trial, (2) not been available to the petitioner through the

 exercise of diligence, and (3) demonstrate that the petitioner is categorically

 ineligible for the sentence imposed. Webster, 784 F.3d at 1139. Mr. Higgs has

 made a strong showing that his Brady claim satisfies the first two requirements.

 Although Mr. Higgs was able to present the evidence he obtained in 2012 from

 the Baltimore Police Department in a judicial proceeding (his Rule 60(d) motion),


                                           6
Case 2:20-cv-00665-JPH-DLP Document 21 Filed 01/12/21 Page 7 of 12 PageID #: 518




 that doesn't cure potential prejudice created by not having had the evidence

 available to use at trial or during the original 2255 proceeding. Rule 60(d)

 requires a showing of fraud on the court and does not provide a "full and fair

 opportunity to contest [a] conviction." Collins v. Holinka, 510 F.3d 666, 667

 (7th Cir. 2007) (per curiam). Regardless, Mr. Higgs has not made a strong

 showing that he can satisfy Webster's third requirement—that he is categorically

 ineligible for the death penalty.

       Recognizing this obstacle, see dkt. 19 at 9, Mr. Higgs seeks to create a

 special rule for Brady claims within the context of § 2255(e) to discourage the

 government from suppressing evidence after trial. He contends that "section

 2255 is inadequate because it allows the Government to violate Brady but still

 render relief impossible where the claim involves newly discovered evidence that

 was unavailable during the initial § 2255 proceeding." Dkt. 17 at 35.

       The new evidence identified by Mr. Higgs is far from trivial because

 Mr. Gloria's testimony was crucial to the government's case. Cf. Sims v. Hyatte,

 914 F.3d 1078, 1088 (7th Cir. 2019) ("[S]uppression of strong and non-

 cumulative evidence related to the credibility of an important witness is material

 under Brady, at least when the witness's testimony is critical to the prosecution's

 case."). The new evidence brings to light serious questions about the

 government's involvement in the Baltimore investigation of Mr. Gloria, as well

 as the non-disclosure of that information before trial. But that is not enough to

 show "that the remedy by [§ 2255] motion is inadequate or ineffective to test the

 legality of his detention." 28 U.S.C. § 2255(e).


                                          7
Case 2:20-cv-00665-JPH-DLP Document 21 Filed 01/12/21 Page 8 of 12 PageID #: 519




        To the contrary, § 2255(h) already provides petitioners an avenue for

 collateral relief based on newly discovered evidence. See 28 U.S.C. § 2255(h)(1)

 (allowing a second or successive petition based on "newly discovered evidence

 that, if proven and viewed in light of the evidence as a whole, would be sufficient

 to establish by clear and convincing evidence that no reasonable factfinder would

 have found the movant guilty of the offense"). Congress could have, but did not,

 include a Brady exception when it enacted § 2255 in 1996, well after Brady was

 decided.3 Cf. Webster, 784 F.3d at 1138 (finding savings clause available, in part,

 because "Congress could [not] have contemplated" petitioner's constitutional

 claim).

        Because Mr. Higgs has not made a strong showing that he may raise his

 Brady claim in a § 2241 petition—under Webster or some other way—the Court

 cannot reach the merits of his claim. Webster, 784 F.3d at 1124.

                       b.      Claim of Defective Indictment

        Mr. Higgs alleges that the indictment did not charge a capital offense and

 that the trial court therefore lacked jurisdiction to try him for first-degree murder

 or kidnapping resulting in death. He argues that he can raise this claim in a

 § 2241 petition because he could not do so in a § 2255 motion after litigating it

 on direct appeal.4 Dkt. 17 at 50−51.




 3 Subsection (h) was not denoted as such until 2008, but the language of § 2255(h)(1) was

 included in the 1996 amendments to § 2255.
 4 Mr. Higgs did raise the claim in his § 2255 proceedings, and the district court rejected it both

 on procedural grounds and on the merits. Higgs v United States, 711 F. Supp. 2d 479, 538
 (D. Md. 2010). The Court reads Mr. Higgs's petition as arguing that he is procedurally barred
 from raising his claim for a third time in a successive § 2255 motion.

                                                 8
Case 2:20-cv-00665-JPH-DLP Document 21 Filed 01/12/21 Page 9 of 12 PageID #: 520




       No established savings clause path would allow Mr. Higgs to raise his

 claim in a § 2241 petition. The closest is that outlined Davenport: a claim

 based on a new, retroactive Supreme Court holding of statutory interpretation.

 147 F.3d at 611−12. But Mr. Higgs relies on Alleyne v. United States, 570 U.S.

 99 (2013), which held that any fact that increases the penalty for the crime is an

 "element" that must be charged in the indictment and found by a jury beyond a

 reasonable doubt. 570 U.S. at 103, 113−14. This is a constitutional holding not

 based on statutory interpretation, so it does not fit within Davenport.

       Recognizing that his claim does not fit the Davenport path, Mr. Higgs

 argues that he may bring his claim under § 2241 because it challenges the

 jurisdiction of the district court to impose a death sentence. Dkt. 17 at 51.

 Specifically, he contends that a defective indictment deprives the trial court of

 subject matter jurisdiction. Dkt. 19 at 10−11.

       But Mr. Higgs has not made a strong showing that his indictment was

 defective. The jury found three statutory aggravating factors that made Mr. Higgs

 eligible for the death penalty: (1) his prior conviction for a crime of violence, see

 18 U.S.C. § 2592(c)(2); (2) his prior conviction for a serious federal drug offense,

 see 18 U.S.C. § 3592(c)12); and (3) the fact that he was convicted of multiple

 killings in a single criminal episode, see 18 U.S.C. § 3592(c)(16). Higgs I, 353

 F.3d at 300. The "multiple killings" aggravator was not made a statutory

 aggravating factor until several months after Mr. Higgs's murders, so it could not

 form the basis for an adequate indictment of capital murder. Id. at 300−01. But

 the two other statutory aggravating factors are both "fact[s] of a prior conviction,"


                                          9
Case 2:20-cv-00665-JPH-DLP Document 21 Filed 01/12/21 Page 10 of 12 PageID #: 521




  which need not be alleged in the indictment. Almendarez-Torres v. United States,

  523 U.S. 224, 226−27 (1998); cf. Jones v. United States, 526 U.S. 227, 243 n.6

  (1999) ("[U]nder the Due Process Clause of the Fifth Amendment and the notice

  and jury trial guarantees of the Sixth Amendment, any fact (other than prior

  conviction) that increases the maximum penalty for a crime must be charged in

  an indictment, submitted to a jury, and proven beyond a reasonable doubt.").

        Mr. Higgs argues that Alleyne and its progeny cast doubt on Almendarez-

  Torres. But Alleyne expressly recognized the narrow exception for prior

  convictions and declined to revisit Almendarez-Torres. Alleyne, 570 U.S. at

  111 n.1. Moreover, the Seventh Circuit has made clear that "Almendarez–Torres

  remains good law after Alleyne." United States v. Brown, 822 F.3d 966, 976

  (7th Cir. 2016). Accordingly, Mr. Higgs has failed to show any defect in his

  indictment, let alone a fundamental defect in his conviction that might compel

  the creation of a new path for raising a claim under § 2241.

        Even if Mr. Higgs could show a defect in the indictment, he has not made

  a strong showing that such a defect would have deprived the trial court of subject

  matter jurisdiction. United States v. Muresanu, 951 F.3d 833, 839 (7th Cir. 2020)

  ("[D]efects in an indictment do not deprive the court of subject-matter

  jurisdiction, and this is so even when the defect is a failure to state a federal

  offense."); Hugi v. United States, 164 F.3d 378, 380 (7th Cir. 1999) ("Subject-

  matter jurisdiction in every federal criminal prosecution comes from 18 U.S.C.

  § 3231, and there can be no doubt that Article III permits Congress to assign




                                         10
Case 2:20-cv-00665-JPH-DLP Document 21 Filed 01/12/21 Page 11 of 12 PageID #: 522




  federal criminal prosecutions to federal courts. That's the beginning and the end

  of the 'jurisdictional' inquiry.").

        B.     Irreparable Harm, Public Interest, and Other Equitable Factors

        While Mr. Higgs faces irreparable harm if the stay is denied, the public has

  an interest in the timely execution of criminal judgments. The public also has an

  interest in ensuring that the government does not suppress evidence from

  criminal defendants, and Mr. Higgs' Brady claim raises serious questions about

  a key witness regarding information that was not disclosed before trial.

        The timing of this petition weighs against Mr. Higgs. He failed to bring his

  Brady and defective indictment claims earlier, even though nearly all the Brady

  evidence was in his possession in 2012 and Alleyne was decided in 2013.

        Considering all the factors, most importantly Mr. Higgs's inability to make

  a strong showing that his claims are likely to succeed, the Court finds that a stay

  of execution is not warranted.

                                           III.

                                        Conclusion

        Mr. Higgs's motion for stay of execution, dkt. [15], is DENIED.

  SO ORDERED.


 Date: 1/12/2021




                                           11
Case 2:20-cv-00665-JPH-DLP Document 21 Filed 01/12/21 Page 12 of 12 PageID #: 523




  Distribution:

  Matthew C. Lawry
  FEDERAL COMMUNITY DEFENDER
  matthew_lawry@fd.org

  Ellen Nazmy
  UNITED STATES ATTORNEY'S OFFICE
  ellen.nazmy@usdoj.gov

  Sandra Wilkinson
  UNITED STATES ATTORNEY'S OFFICE
  sandra.wilkinson@usdoj.gov




                                       12
